TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00639-CR


Jon Larry Woods IV, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 61153, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		John Larry Woods IV pleaded guilty to aggravated assault with a deadly weapon
and was placed on deferred adjudication probation for five years.  Less than a year later, he pleaded
true to ten violations of the terms of his community supervision.  The district court assessed sentence
at three years in prison.
		Appellant's court-appointed attorney has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75, 80-81(1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).  Appellant
was sent a copy of counsel's brief and was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
		Affirmed.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   June 24, 2009
Do Not Publish